PER CURIAM.
The order below, which requires the prejudgment deposit of the amount claimed as damages into the defendant’s attorney’s trust account pending final disposition of the cause, is reversed because, among other things, the availability of execution upon any favorable judgment represents an adequate remedy at law which precludes such equitable relief. See Stewart v. Manget, 132 Fla. 498, 181 So. 370 (1938); Konover Realty Assocs. v. Mladen, 511 So.2d 705 (Fla. 3d DCA 1987); Hiles v. Auto Bahn Fed’n, 498 So.2d 997 (Fla. 4th DCA 1986); Leight v. Berkman, 483 So.2d 476 (Fla. 3d DCA 1986).